DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (hereinafter Hsu)(EP 3255933) in view of Shi et al. (hereinafter Shi)(EP 3962154) and Wen et al. (hereinafter Wen)(US 2018/010174).
	Regarding claim 1, Hsu teaches an apparatus, comprising: at least one processor, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to: receive, from a network node, before entering a power saving state, an indication of a dependency between frequencies and time instances; identify at least one frequency; wherein the dependency comprises a list of frequencies as a function of time or at least one time window for prioritizing at least one frequency and select a cell utilizing the identified at least one frequency(Fig. 1, item 412, acquires configuration parameters; item 421, sleep, item 422 wake up; item 441, cell reselection; ECR parameters in item 310, frequencies; Hsu: P[0027], ECR parameters determined based on conditions which include timer; items 310, 330, ECR parameters include priorities of frequencies ).  
	Hsu did not teach specifically identify at least one frequency based on the indicated dependency and a moment of time. However, Shi teaches in an analogous art identify at least one frequency based on the indicated dependency and a moment of time(P[0095], network configuration information includes frequency and time configuration information). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have identify at least one frequency based on the indicated dependency and a moment of time to have enhancement of power consumption operation.
	Hsu in view of Shi did not teach specifically wherin the dependancy comprises a list of frequencies as a function of time for prioritizing at least one frequency. However, Wen teaches in an anaogous art wherin the dependancy comprises a list of frequencies as a function of time for prioritizing at least one frequency(explanation of Fig. 10; receiving different sets of time-frequency resource locations; selecting a time-frequency resource location for transmitting data). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have tha apparatus wherin the dependancy comprises a list of frequencies as a function of time for prioritizing at least one frequency in order to have fast syncronization after wakes-up from sleep.(background section).
	Regarding claim 2, Hsu teaches the apparatus of claim 1, wherein the apparatus is further caused to: transmit, prior to receiving the indication, information indicating location of the apparatus(items 332 and 330 in Fig. 3; valid ECR parameters and physical location; P[0027]).  
	Regarding claim 3, Hsu teaches the apparatus of claim 1, wherein the identifying the at least one frequency is further based on location of the apparatus(P[0027], ECR parameters are applicable based on physical location; ecr parameters include frequency as shown in table 310).  
	Regarding claim 4, Shi teaches the apparatus of claim 1, wherein the network node is a radio access network node configured for a satellite unit or configured to communicate with the apparatus via a satellite unit, and the apparatus is further caused to connect or camp to the cell of the radio access network node by tuning to the identified at least one frequency(Fig. 27; also P[0095, 0202]).  
	Regarding claim 5, Hsu teaches the apparatus of claim 1, wherein the apparatus is or is comprised by a cellular user equipment device(P[0022]; also radio access network).  
	Regarding claim 6, Hsu in view of Shi teaches the apparatus of claim 1, wherein the dependency is based on at least one of: location information of the apparatus, frequency reuse information, or satellite ephemeris data(Hsu: P[0027], ECR parameters applicability and physical location).  	
	Regarding claim 8, Hsu in view of Shi teaches the apparatus of claim 1, wherein the indicated dependency is further associated with at least one location or area on Earth and/or with satellite beam footprint(Hsu:P[0027], physical location , tracking areas).  
	Regarding claim 9, Hsu teaches the apparatus of claim 1, wherein the indication is comprised in radio resource control signaling (P0042], RRC connection release).  
	Claims 10-13, 15-16 are rejected for the same reason as set forth in claims 1, 2, 5-6, 8-9 respectively
	Claims 17-19 are rejected for the same reason as set forth in claims 1, 2, 3 respectively.
	Regarding claim 21, Wen teaches the apparatus of claim 1, wherein the function of time comprises a function of at least one time window(Fig. 6).  
	Regarding claim 22, Wen teaches the apparatus of claim 1, wherein the list of frequencies as a function of time for prioritizing at least one frequency comprises a list of frequencies associated with at least one of: a continued list of time windows, a discrete list of time windows, or an absolute or relative point in time where a frequency is preferred(Fig. 6).  
	Regarding claim 23, Wen teaches the apparatus of claim 1, wherein the selected cell is used for wireless communications after waking up from the power saving state(explanation for Fig. 10, selecting a time-frequency resource location for transmitting data).

Response to Arguments
Applicant’s arguments with respect to claim(s) 6/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647